Examiner’s Amendment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Benefit of Foreign Document
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the European Union Intellectual Property Office (EUIPO) on 09/06/2019.  It is noted, however, that applicant has not filed a certified copy of the 006820700-0001 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.  Applicant is advised that certified documents as specified in 37 CFR 1.4(f) are not permitted to be filed via EFS-WEB.  See also 37 CFR 1.6(d)(2).  

Specification
For accuracy and a clear understanding of the claimed design, the description of the reproductions has been amended to read:

-- 1.1 is a front perspective view.
1.2 is a front view.
1.3 is a side view.
1.4 is a bottom perspective view.
1.5 is a perspective view of the chair in a folded configuration. --

Conclusion
Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Mary Ann Calabrese at (571) 272-8704.  The examiner is normally available Monday - Thursday from 7:00 AM to 5:30 PM (Eastern Time).  If the examiner cannot be reached, her 
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        03/17/2021